Name: Commission Regulation (EEC) No 1176/84 of 27 April 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 84 Official Journal of the European Communities No L 116 / 11 COMMISSION REGULATION (EEC) No 1176/ 84 of 27 April 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 7 ), amended by Regulation (EEC) No 1886 / 83 ( 8 ); whereas , in particular , the periods and term for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Community , ' Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 856 / 84 ( 2 ), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1310 / 80' of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1399 / 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 5 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.( 6 ), This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 April 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 90 , 1.4 . 1984 , p. 10 . ( 3 ) OJ No L 134 , 31 . 5 . 1980 , p. 10 . ( 4 ) OJ No L 141 , 27 . 5 . 1981 , p. 1 . ( s ) OJ No L 120, 1 . 5 . 1982 , p. 1 . ( «) OT No L 196 , 20 . 7 . 1983 , p. 1 . H OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 8 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 116 / 12 Official Journal of the European Communities 1 . 5 . 84 ANNEX I Notice of invitation to tender (') Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination J Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient Zimbabwe Embassy , Mr Hawkins , Avenue des Arts 21 22, B-1040 Bruxelles , ( tel . 2308535  telex 24133 ZIMBRUB) 6 . Total quantity 1 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 February 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO ZIMBABWE' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 15 July 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 7 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 13 Description of the lot B 1 . Programme 1983 (a ) legal basis Council Regulation (EEC)-No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^J- Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller de l'ambassade de l'Inde , ChaussÃ ©e de Vleurgat 217 , B- 1 050 Bruxelles 6 . Total quantity 2 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 February 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 14 Official Journal of the European Communities 1 . 5 . 84 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto CortÃ ©s 5 . Representative of the recipient ( 2 ) UNHCR, c / o UNDP, PO box 976 , (Tegucigalpa  Honduras) 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Denmark , Ireland and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'DONACION DE LA COMUNIDAD ECONOMICA EUROPEA / PARA DISTRIBU ­ CION GRATUITA / ALTO COMISARIO DE LAS NACIONES UNIDAS PARA REFUGIADOS / PUERTO CORTES' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  1.5 . 84 Official Journal of the European Communities No L 116 / 15 Description of the lot D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j Niger 4 . Stage and place of delivery Free-at-destination Niamey (warehouse in Olani ) 5 . Representative of the recipient Olani (Officedu lait du Niger), B.P. 404 , Niamey 6 . Total quantity 250 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'Ã » LA RÃ PUBLIQUE DU NIGER' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 July 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 16 Official Journal of the European Communities 1 . 5 . 84 Description of the lot E 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 4 000 tonnes ( 4 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms under point 4.2 of Annex I (B ) of Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'PAKISTAN 1369 / KARACHI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : 1 ( a ) shipment period Before 15 July 1984 ( b) closing date for the submis ­ sion of tenders 11 June 1984 1 S . Miscellaneous (&lt;) 1.5 . 84 Official Journal of the European Communities No L 116 / 17 Description of the lot F G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 20 December 1983 2 . Recipient 3 . Country of destination ^j- Cape Verde 4 . Stage and place of delivery cif Mindelo cif Praia 5 . Representative of the recipient Empresa Publica de Abastecimento (EMPA), Praia , Cap Vert ( telex 54 EMPA CV) 6 . Total quantity 160 tonnes 240 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEITE DESNATADO EM PO / DOM DA COMUNIDADE ECONOMICA EUROPEIA A REPUBLICA DE CABO VERDE' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 , , 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 18 Official Journal of the European Communities 1 . 5 . 84 Description of the lot H I 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No, 1992 / 83 (b ) purpose Commission Decision of 31 January 1984 2 . Recipient 3 . Country of destination Somalia 4 . Stage and place of delivery cif Mogadiscio 5 . Representative of the recipient Mr Abdi Aden Nur , Director of Food Aid , PO box 1742 , Mogadiscio , Somali Democratic Republic 6 . Total quantity 1 250 tonnes 1 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging .  12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 . 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 5 ) ( 8 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 19 Description of the lot K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 31 January 1984 2 . Recipient 3 . Country of destination ^j- Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the recipient Director Food Aid Department , Regional Government North-west Region , Hargeisa , Somali Democratic Republic 6 . Total quantity 750 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging  12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ¢ ( s )( 8 ) No L 116 / 20 Official Journal of the European Communities 1 . 5 . 84 Description of the lot L 1 . Programme 1982 ( a ) legal basis Council Regulation (EEC) No 1037 / 82 ( b ) purpose Council Regulation (EEC) No 1038 / 82 2 . Recipient ICRC 3 . Country of destination Indonesia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 10 tonnes 7 . Origin of the skimmed-milk powder ·   Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10. Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm: TIM-17 / ACTION OF THE RED CROSS / FOR FREE DISTRIBUTION IN INDONESIA / JAKARTA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 6 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 21 Description of the lot M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Uruguay 4 . Stage and place of delivery cif Montevideo 5 . Representative of the recipient ( 2 ) Cruz Roja , Av. 8 de Octubre , 2990 Montevideo 6 . Total quantity 140 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency" holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I (B ) of Regulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging 'URU-13 / LECHE DESNATADA EN POLVO / ACCION DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / MONTEVIDEO' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 /22 Official Journal of the European Communities 1 . 5 . 84 Description oÃ ­ the lot N 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Jordan ' 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 65 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I (B ) of Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'JORDAN '2108P2 / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 6 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 23 Description of the' lot 0 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 1 255 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12. Shipment period Before 30 June 1984 13 . Closing date for the submission ' of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous ( 6 ) NoL 116 / 24 Official Journal of the European Communities 1 . 5 . 84 Description of the lot P 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 51 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms under point 4.2 of Annex I (B ) of RÃ ©gulation (EEC) No 1354 / 83 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( e ) 1 . 5 . 84 Official Journal of the European Communities No L 116 /25 Description of the lot Q 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 20 December 1983 2 . Recipient 3 . Country of destination j Ecuador 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de l'Equateur , ChaussÃ ©e de Charleroi 70 , B-1060 Bruxelles ( tel . 02 / 52 79 130  telex 63292 MECUAD B ) 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A y D / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA / PARA DISTRIBUCION GRATUITA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 26 Official Journal of the European Communities 1 . 5 . 84 Description of the lot R 1 . Programme 1980 ( a ) legal basis Council Regulation (EEC) No 1310 / 80 (b ) purpose Council Regulation (EEC) No 1311 / 80 2 . Recipient f Ghana 3 . Country of destination J 4 . Stage and place of delivery cif Tema 5 . Representative of the recipient Ambassade du Ghana , Rue Gachard 44 , B-1050 Bruxelles ( tel . 649 01 63 ) 6 . Total quantity 515 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO GHANA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  1 . 5 . 84 Official Journal of the European Communities No L 116 /27 Description of the lot S ' 1 . Programme 1981 (a ) legal basis Council Regulation (EEC) No 1399 / 81 (b) purpose Council Regulation (EEC ) No 1400 / 81 2 . Recipient 3 . Country of destination ^j- Ghana 4 . Stage and place of delivery cif Tema 5 . Representative of the recipient Ambassade du Ghana , Rue Gachard 44 , B-1050 Bruxelles ( tel . 649 01 63 ) 6 . Total quantity 1 250 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO GHANA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 28 Official Journal of the European Communities 1 . 5 . 84 Description of the lot T 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination ^j- Ghana 4 . Stage and place of delivery cif Tema 5 . Representative of the recipient Ambassade du Ghana , Rue Gachard 44 , B-1050 Bruxelles ( tel . 649 01 63 ) 6 . Total quantity 435 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO GHANA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 ( b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  1 . 5 . 84 Official Journal of the European Communities No L 116 /29 Description of the lot U 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination 1 Ethiopia 4 . Stage and place of delivery cif Djibouti 5 . Representative of the recipient ( 2 ) UNHCR PO box 1076 , Addis Abeba  Ethiopia 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'DJIBOUTI / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / ASSISTANCE PROGRAMME IN ETHIOPIA' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders 4 14 May 1984 14 . In the case of a second invitation to tender pursuant to Article 14 . ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 July 1984 (b ) closing date for the submis ­ sion of tenders 11 June 1984 15 . Miscellaneous  No L 116 / 30 Official Journal of the European Communities 1 . 5 . 84 Description of the lot V 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Botswana 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 30 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1983 10 . Packaging v 25 kilograms 1 1 . Supplementary markings on the packaging 'BOTSWANA 2478 QX / DURBAN IN TRANSIT TO BOTSWANA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 June 1984 13 . Closing date for the submission of tenders t 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 6 ) 1 . 5 . 84 Official Journal of the European Communities No L 116 / 31 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored . ( 4 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 (3 ) of Regulation (EEC) No 1354 / 83 . ( 5 ) The successful tenderer shall forward to the recipient , on the latter's request and in accordance with his instructions , the documents necessary for importation of the goods into the country of destination . ( 6 ) The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . ( 7 ) Shipment to take place in 20-ft containers . , Conditions : shippers , count, load and stowage (els). ( 8 ) The successful tenderer shall send a copy of the documents to the following address : Delegate of the Commission of the European Communities , PO box 943 , Mogadiscio , Somali Democratic Republic ( telex : Fed MOG SM 628 ) No L 116 / 32 Official Journal of the European Communities 1 . 5 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 0 1 255 955 PAM Sudan Sudan 2644 / Port Sudan / Spray skimmed-milk powder non-enriched / Action of the World Food Programme 180 PAM Angola Angola 2506 Q1 / Luanda / Leite em pÃ ³ desnatado sem vitaminas / Fornecido pelo programa alimentar mundial / Dom da Comu ­ nidade EconÃ ³mica Europeia 120 PAM Angola Angola 2506 / Q1 / Lobito / Leite em pÃ ³ desnatado sem vitaminas / Fornecido pelo programa alimentar mundial / Dom da Comu ­ nidade EconÃ ³mica Europeia P 51 51 PAM Indonesia Indonesia 2597 / Jamb / Spray skimmed-milk powder enriched with vitamins / Gift of the European Economic Community / Action of the World Food Programme